                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 ROGER CLEO MARTIN,

        Plaintiff,
                                                     Case No. 1:16-cv-1314
 v.
                                                     HONORABLE PAUL L. MALONEY
 RUSS WAYNE, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant Nurse

Shannon Stone filed a motion for judgment on the pleadings and Defendant Dr. Cheryl Simpson

has filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). The matters were referred to

the Magistrate Judge, who issued a Report and Recommendation on February 26, 2019,

recommending that this Court grant the motions in part and deny them in part. The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C. §

636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 105) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant Stone’s motion for judgment on the

pleadings (ECF No. 63) and Defendant Simpson’s motion to dismiss (ECF No. 64) are GRANTED

as to Plaintiff’s claims against these two Defendants which arose from incidents that occurred

between November 15, 2013 and July 11, 2014, and DENIED as to Plaintiff’s claims against these
two Defendants which arose from incidents that occurred between July 12, 2104 and his discharge

from the jail on or about September 4, 2014.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).




Dated: March 25, 2019                                       /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
